Citation Nr: 1046630	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that the Veteran's claim was first denied by 
a February 2006 rating decision.  However, the Veteran submitted 
additional evidence in May 2006 and the Veteran's claim was 
readjudicated by the June 2006 rating decision.  The Veteran 
submitted a timely notice of disagreement with respect to the 
June 2006 rating decision and, therefore, the June 2006 rating 
decision is on appeal.  

In March 2010, the Veteran presented testimony at a personal 
hearing conducted by the use of video conference equipment at the 
Muskogee, Oklahoma RO before Kathleen K. Gallagher, a Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
hearing is in the Veteran's claims file.

The Board remanded the Veteran's case in June 2010 to provide a 
VA examination.  The record shows that the Veteran was provided a 
VA examination in June 2010.  Thus, the Board finds that the AMC 
and substantially complied with the June 2010 remand directives.  
See Dyment v. West, 13 Vet. App. 141 (1999 (although under 
Stegall VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is required).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Reason for Remand:  To obtain VA treatment records

During the March 2010 hearing, the Veteran stated that he had 
received treatment for his right knee at the Oklahoma City VA 
Medical Center (VAMC).  Although it is unclear as to whether the 
Veteran is receiving current treatment, the most recent VA 
treatment records are dated in 2006, more than 4 years ago.  The 
Veteran stated that one of his VA doctors told him that his 
current right knee condition was related to his in-service 
injury.  Thus, the Board finds that these records must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any VA treatment 
records from the Oklahoma City VAMC from 2006 
through the present.  If these records are 
unavailable, it should be documented in the 
claims file.

2. After completing the aforementioned 
development and any other development deemed 
necessary, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


